Citation Nr: 1611780	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-41 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymia.


REPRESENTATION

Veteran represented by:	Vanessa L. Brice, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and friend






ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1974.  However, an October 1980 administrative decision detailed that the Veteran's discharge was only honorable for the periods of service from January 1969 to June 1973. He had active military service in the Republic of Vietnam (RVN) from June 19, 1969 to June 14, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript is of record. 

As will be addressed below, the Board recharacterized the issue on appeal in order to afford the Veteran appropriate consideration of his claimed other psychiatric disabilities.

This matter was previously remanded in March 2012 and June 2013 for further development.


FINDINGS OF FACT

1.  The Veteran has presented sufficient evidence of an in-service stressor.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD.

3.  There is competent medical evidence associating the Veteran's in-service stressor with his PTSD diagnosis.  


CONCLUSION OF LAW


The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As to the Veteran's claim for service connection for PTSD this claim has been granted, as discussed below.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)  (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The Veteran asserts that service connection is warranted for PTSD because of traumatic experiences during his service in Vietnam.  He recalls the loss of a friend identified as P.R.G. (an Army pilot who was killed in a helicopter accident). He saw the pilot's seat in the burnt out helicopter covered in blood and torn apart.  Additionally, he reports being injured by the explosion of a blasting cap of a claymore mine that was placed on his desk in the supply room. 

In-regards to these in-service stressors, the RO has a conceded the Veteran's initial stressor related to the loss of a friend, based on the Veteran's submitted information.  The Board will concede the Veteran's reported stressor of being injured by a blast explosion.  To that end, service personnel records note a military occupational specialty of Armorer/Unit Supply Specialist while he was stationed in Vietnam from June 1969 to June 1970.  Service treatment records during this time include a notation that he a sustained left lower quadrant injury from a blasting cap yielding superficial wounds in December 1969.  

What remains for consideration is determining if a valid diagnosis of PTSD exists and whether this diagnosis was predicated on one of the conceded stressors.

Of record are multiple diagnoses of PTSD from the Veteran's VA physicians, as well as, a diagnosis from a private licensed mental health counselor Dr. C. E., Ph.D., LMHC.

In April 2008, Dr. E., provided an opinion associating the Veteran's diagnosis of PTSD with his in-service stressors.  On examination, the Veteran reported multiple stressors including having a claymore mine explode in his hand.  He also reported being less than honorably discharged from service as a result of being absent without leave (AWOL).  As to present symptoms, the Veteran complained of persistent reexperiencing of this traumatic event with recurrent and intrusive distressing recollections, insomnia, distressing dreams, dissociative flashback episodes, efforts to avoid thoughts, irritability, hypervigilance, and exaggerated startle.  The Veteran reported these symptoms had been occurring periodically over the years.  In concluding the letter, Dr. E. indicated that the Veteran's exposure to traumatic events in Vietnam resulted in his development of PTSD.  Dr. E. specifically indicated this diagnosis conformed with DSM-R.

Thereafter in October 2008, a VA psychiatrist Dr. M. O., MD confirmed the diagnosis of PTSD.  On examination, the Veteran reported stressors of the death of his friend and being injured by a claymore mine in-service.  At the time, he complained of anger "intrusive memories, disturbed sleep, anxiety in social situation, avoidance, increased startle response, irritability," nightmares and nightsweats.  Dr. O. conducted a detailed interview, in which the Veteran reported military, social and familial history.  This history included discussion of the Veteran's continued alcohol abuse.  Dr. O also performed a full mental status examination.   Importantly, Dr. O. reviewed, considered and commented upon by Dr. E.'s nexus letter.  As a result, the record clearly establishes that the Veteran's VA psychiatrist was thoroughly aware of his past military history.  At the conclusion of the examination, Dr. O diagnosed the Veteran with axis I mild PTSD and alcohol abuse in early partial remission.  

In November 2008, VA psychologist Dr. L. B., PhD provided a "supplemental assessment" to Dr. O's opinion.  Again the Veteran reported intrusive thoughts, nightmares and nightsweats.  These symptoms were explicitly associated with his injury from the claymore mine in service.  He also reported aversion to crowds, social isolation, persistent psychophysiological arousal and irritability.  Dr. B. conducted BDI and PCLM multiple-choice tests, with scores of 36 and 75 respectively.  A full mental status evaluation was also conducted.  At the conclusion of this examination, the Veteran was given an axis I diagnoses of PTSD and dysthymia as well as substance abuse, by history.  Dr. B.'s diagnoses were noted as conforming with DSM-IV TR standards.

In response to these opinions, the RO obtained a VA examination in February 2009 and addendum opinion in March 2009.  In March 2012, the Board determined that these examinations were inadequate for adjudication of the Veteran's specific claims.  Therefore, they will not be discussed.  

The RO then obtained a January 2013 VA examination and its February 2013 addendum opinion.  On examination in January 2013, the examiner found that the Veteran's PTSD was less likely than not incurred in or caused by service.  As to a current diagnosis of PTSD, the examiner stated that the Veteran did not meet the full diagnostic criteria for this condition.  Rather his reported symptoms were more consistent with a diagnosis of anxiety disorder, not otherwise specified.  Additionally, the examiner stated that a reliable diagnosis for PTSD could not be proffered based on indications of malingering and noted discrepancies.  The examiner cited to a variety of "indicators for malignancy."  Included within these indicators was the Veteran's failure to disclose pertinent background information and his seemingly "high" test scores.  

Similarly, in the February 2013 addendum opinion, the examiner stated that the Veteran on examination did not report a sufficient number of PTSD symptoms necessary to warrant a current diagnosis.  Instead, the examiner continued to opine his correct diagnosis was anxiety disorder; based upon the Veteran's self-reports.  Again the examiner noted that indicators of malignancy and his failure to disclose pertinent information on examination made him an unreliable historian.  In turn, his overall diagnosis was complicated by his unreliability and malingering.  Notably, the examiner found his unreliability as a historian to be an insurmountable obstacle in even opining as to the etiological relationship between his anxiety disorder and service.  As to his previous diagnoses of PTSD, the examiner in essence disputes their validity.  Specifically, the examiner stated that his previous diagnoses of PTSD should be considered unreliable.  These diagnoses were prepared by private care physicians with the intention of treating the Veteran.  Comparatively, this VA examination opinion was prepared with the stringent task of evaluating the Veteran for the purpose of compensation and pension.

The examiner's January and February 2013 opinions were based on the examiner's own belief that the Veteran was malingering and or being untruthful.  This belief was partially predicated on the Veteran's failure to disclose what the examiner considered "important relevant information &/or misrepresent[ing] important background information."  Among the information repeatedly cited to by the examiner as misrepresented/omitted was the character of the Veteran's discharge being other than honorable.  The examiner, also repeatedly focused on the Veteran not disclosing his court martial in-service and his later imprisonment at "Leavenworth [penitentiary] for going AWOL."  The examination report reflects that these failures to disclose were strongly considered in regards to the determination that the Veteran was not a reliable historian.  The examiner's opinion was also based on a finding that the Veteran's had a higher score on the PCLM test.  

To these points, personnel and administrative records indicate that the Veteran was never court martialed or imprisoned at Leavenworth penitentiary for going AWOL.  Rather, the record reflects that "he requested a discharge for the good of the service in lieu of being Court-Martialed for being absent without authorized leave (AWOL)..."  See Administrative Decision dated in October 1980.  Moreover, the record reflects the Veteran regularly disclosed the circumstances of his second discharge to both of his VA and private physicians.  See April 2008 Dr. E. letter and October 2008 VAMC Orlando record indicating review of letter.  The record also establishes that the Veteran was aware that this period of service could not result in compensation or pension entitlement.  As to the Veteran's "high" PCLM score of 71, the record reflects this score was nearly identical to his initial score on examination by his VA physician Dr. B in 2008.  See November 2008 VAMC Orlando treatment records.  In regards to that initial score, the record contains no notation that this score, or the Veteran's other test scores, indicated malingering or were considered abnormal.  

With regard to the private and VA favorable opinions the Board finds them highly probative as they thoroughly encapsulate the Veteran's complained of stressors and symptoms.  In that regard, the Veteran, by way of his representative, has argued that the holding of Cohen v. Brown is applicable to his case.  10 Vet. App. 128, 140 (1997); see also Representative Addendum to Form 9 dated in April 2010.  Specifically, he notes that "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Further, "mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  

The Board agrees with the Veteran's argument.  Dr. E.'s opinion directly references consideration of DSM.  Additionally, Dr. B.'s opinion, which is the supplemental assessment to Dr. O.'s original diagnosis, confirms his PTSD diagnosis was made in congruence with the DSM.  Collectively, these opinions are highly probative.

Comparatively, the 2013 VA examiner provided opinions regarding current disability which were supported by detailed rationales and review of the record.  However, as noted above, the examiner's opinion, as to the propriety of the Veteran's original PTSD diagnoses, was partially influenced by a belief that Veteran had misrepresented and/or omitted certain enumerated facts.  In turn his reliability as a historian was questioned.  As discussed, some of the information which caused the examiner to doubt the Veteran's reliability was inaccurate.  

As such, the evidence of record appears to be in equipoise as to whether the Veteran has a diagnosis of PTSD which is related to service.  The benefit of the doubt doctrine applies.  The requirement for a diagnosis of PTSD is thereby met.  

The Board again notes that the Veteran originally filed a claim entitlement to service connection specifically for PTSD, and such claim was characterized by VA as potentially encompassing other psychiatric diagnosis including dysthymia.  As evidence by the record the Veteran's additional diagnosis of dysthymia (depression) has repeatedly been associated with his diagnoses of PTSD and Vietnam experiences.  There is some suggestion that his complaints of anxiety are related to his PTSD as well.  In this regard, any claim for service connection for dysthymia, depression, and anxiety have been fully granted through the above grant of entitlement to service connection for PTSD.

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's PTSD is related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304.


ORDER

Entitlement to service connection for PTSD is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


